DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. (JP 06342071, hereafter referred to as Yamamura).
	Regarding claims 1-3, Yamamura teaches a sensor housing device 904 comprising: a casing of which at least one surface serves as an opening surface (see figure 11), wherein when viewed from the opening surface, in order to convey a liquid 1101 flowing from above the opening surface to the depth side, a ceiling surface 905 of the casing is inclined to descend from a front side to a depth side; wherein a ceiling portion of the casing includes a curved surface (see figure 11); wherein an inclination degree of a ceiling portion of the casing changes stepwise or continuously (see figures 11 and 14).
	Regarding claims 6-8, Yamamura further teaches wherein when viewed from the opening surface, in order to cause a liquid to flow from a floor portion of the casing to the front side, the floor portion is inclined to descend from the depth side toward the front side (see figure 11); wherein the floor portion of the casing includes a curved surface (see figures 11 and 14).
	Regarding claim 16, Yamamura teaches wherein the housed item is a LIDAR sensor.
Regarding claim 17, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Allowable Subject Matter
Claims 4 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowed.
The prior art of record fails to teach the invention as set forth in claim 5, and the Examiner can find no teaching of the sensor housing device, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAMEL E WILLIAMS/Examiner, Art Unit 2855